DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II (Claims 18-27) in the reply filed on 10/3/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0060984 in view of 2011/0306956 to Islam.
[Claim 18] Webb discloses a method of treatment of an animal comprising:
 activating a visible targeting beam (“one or more visible-light sources 102 emit visible indicator light” Par 0153) in a laser scalpel (handpiece 140; Figs. 1A and 10), the visible targeting beam having an illumination intensity (see discussion of “visible signal” that illuminates the target tissue in Pars 0009-10, 0056, 0074-75, 0124 etc.); 
illuminating a tumor that includes cancerous cells and non-cancerous cells with the visible targeting beam (“i.e., light having one or more visible wavelengths suitable for indicating to a user where the stimulation light or surgical light will be delivered” Par 0153; See also “outputting visible light to point out a physical location of the scanned tissues that caused the response of interest (e.g., shining a laser light out the one fiber end 407 that would illuminate the selected nerve).” Par 0120. Par 0141 discusses “excising a tumor”, specifically “precisely locate specific regions that are to be saved versus other areas that are to be cut, cauterized or ablated”.  In relation to a tumor, “regions to be saved” are interpreted as non-cancerous and “areas to be cut” are interpreted as cancerous.  See also Par 0136 which discussed cancer treatment); 
activating an invisible infrared laser (“surgical signal” Par 0077; “optical surgery source(s)” 1001, Fig. 10; “e.g., 1.55 microns, or other wavelengths useful for surgical purposes” Par 0154. ) included in the scalpel to produce a laser spot at the tumor (in order to cut/ablate/cauterize/excise the tumor, the surgical laser spot must be located at the tumor); and 
ablating the cancerous cells while leaving the non-cancerous cells substantially undamaged (Pars, 0136, 0141-143, “distinguish tissue that is to be saved from tissue that is to be cut or destroyed” Par 0077.  The examiner interprets “saving” tissue as leaving the non-cancerous cells substantially undamaged).
As discussed above, Webb discloses an infrared wavelength (1.55 microns) for ablating a tumor/cancer in the brain, which is in the near-infrared spectrum and therefore fails to explicitly teach a mid-infrared wavelength.   It is noted that Webb explicitly states “or other wavelengths useful for surgical purposes” (Par 0154), but again fails to explicitly teach a mid-infrared laser beam for ablating tumors.  However, in the same field of endeavor, Islam teaches that it’s known in the art that mid-infrared wavelengths are commonly used to ablate/cut/excise/remove cancerous tissue in the brain with minimal collateral damage (Par 0216).  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the near-infrared laser beam taught by Webb for the mid-infrared laser beam taught by Webb as a simple substitution of one known laser source for another to obtain predictable results, in the instant case cut/ablate/excise/remove cancer/tumors with minimal collateral damage. 
[Claims 19 and 21] Webb discloses “control of this IR and/or visible light is via a trigger 108 being pressed by the finger of user 89, which is operatively coupled to a laser controller/power controller 104 (which may alternatively be designated light-emitting-source controller 104)” (Par 0095). Also, “a thumb-and/or-forefinger-controlled activation button 117 that is one element of a control apparatus is used to control the flow of IR and/or visible light” (Par 0105); see also Pars 0101-10).  This trigger (108) and/or activation button (117) is considered a laser/beam activation control in the scalpel to activate the visible targeting beam and infrared laser. 
[Claim 20] Webb discloses selectively changing and controlling the intensity of the light (see e.g. Pars 0052, 0101, 0103, 0106); This function-selection unit (121) is considered an illumination intensity control .  The examiner contends that this intensity control includes the ability to control/change the intensity of any/all light sources, including the visible light source.  Webb also discloses “the color of the visible light being sent down the optical fiber changes to a different color (e.g., hue, saturation, and/or intensity) and/or pulse (brightness pulsations) pattern”
[Claims 22-23]  Webb discloses “In some embodiments, once the generalized outline maps of the areas associated with various groups of response and/or the detailed functional maps have been generated, the surgeon uses her or his input device (such as a mouse) to define the surgical operation to be performed, and the allowed extent 688 of the surgery, in order that the computerized system 660 can check each subsequent command for whether that portion of the surgery is to be allowed or prohibited (this helps the surgeon "stay within the lines" during an cutting, ablation, or cauterization, for example). In some embodiments, once the extent of the surgery has been delineated, the computer verifies the proposed operation and presents the surgeon with any warnings that may be appropriate for the proposed surgery. In some embodiments, the surgeon can then manually operate the positioning of the light-delivery head and the timing and power to be used for each portion of the cutting, and the computer will enforce the "stay within the lines" definition earlier provided, and will also permit the surgeon to override the limits or redefine the borders and the type of surgery being performed.”  Furthermore, Pars 0154-156 discuss the automation (via a set of machine control instructions) of the surgical procedure, including “automated control signals 1025 to light-emitting-source controller 104, wherein the controller 104 controls the timing, pulse characteristics, wavelength, intensity and like characteristics of the light”.  The examiner considers this delineation of the boundaries of the cutting operation, i.e. “stay within the lines”, a “predefined tumor exposure profile”.  In a different interpretation, the automated control signals are considered a “predetermined tumor exposure profile”.   Furthermore, operating “the positioning of the light-delivery head and the timing and power to be used for each portion of the cutting” is considered controlling one or more characteristic of the laser spot, e.g. moving it. 
[Claims 24-25] Webb teaches that the method is performed on a human patient (Pars 0010-11)
[Claims 26-27] Webb is concerned with cancer/tumors in the brain or central nervous system (Par 0136 and 0141; Par 0011).  Similarly, Islam is concerned with “cancerous regions in the brain or central nervous system” (Par 0215), specifically “the most frequent primary brain tumor, the glioma” (Par 0215).  It is well understood that there are different types of known gliomas, including gliosarcomas (https://www.cancer.gov/rare-brain-spine-tumor/tumors/gliosarcoma).  Therefore, it would have been obvious for one of ordinary skill in the art to try this method of cancer/tumor removal/excision for any type of known glioma, including gliosarcomas, as this is merely choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Regarding the claimed wavelength of about 3 microns or about 6 microns, Islam explicitly teaches a mid-infrared wavelength of “preferably wavelengths between about 1.2 and 4.5 microns” (Par 0067) with a specific example of “a light source near 3400-3500 nm” (Par 0187).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05).  Therefore, it would have been obvious to one of ordinary to try any of the wavelengths in the range disclosed by Islam, including about 3 microns.  If applicant disagrees with the examiner’s position on obviousness, see alternative 103 rejection below. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Webb and Islam as applied to claim 26 above, and further in view of “Laser brain cancer surgery in a xenograft model guided by optical coherence tomography” to Katta et al.
As discussed above, in relation to claims 26-27, both Webb and Islam are concerned with excising brain cancer/tumors with an infrared laser, but fail to explicitly teach a wavelength of about 3 microns.  However, Katta teaches “Because emission wavelength (2.94 μm) of Er:YAG laser radiation coincides with a peak in water absorption, tumor ablation is highly energy efficient and spatially confined” and “Since Er:YAG laser wavelength (2.94 μm) is close to the water absorption peak, precise tumor ablation with minimal non-specific thermal damage is possible.”  Therefore, it would have been obvious for one of ordinary skill in the art to use a mid-infrared laser, specifically at a wavelength of about 3 microns (2.94), as taught by Katta, as a known laser/wavelength that efficiently and precisely ablates brain tumors. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The concept of using a visible aiming beam in conjunction with an invisible/infrared ablation/treatment/surgical beam, so that a surgeon can see the target of ablation/treatment/surgery is well known in the art. 
US 4,458,683 to Saito (Abstract; Figs. 1-2)
US 2011/0087202 to Lewinsky (Par 0138)
US 8,202,268 to Wells (Col 13, line 45 to Col 14, line 18)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792